Miller, J.
Motion under subdivision 6 of rule 109 of the Buies of Civil Practice. The enlistment of the defendant in the Army did not discharge the separation agreement or relieve him of his obligation to support the plaintiff and their child. No facts are alleged to show that, apart from his Army pay, the defendant has no other income or property exempt by law from execution. The first defense is, therefore, insufficient in law. The second defense, which asserts that the defendant pleads the “ Soldiers and Sailors Belief Act of 1940,” likewise is insufficient. Upon application by defendant, he may be entitled to a stay of the action or other relief under the Federal Soldiers’ and Sailors’ Civil Belief Act of 1940, as amended (U. S. Code, tit. 50, Appendix, § 501 et seq.). Accordingly, the motion to strike out both defenses is granted, with leave to the defendant to serve an amended answer within ten days after service of a copy of this order, with notice of entry.